                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      UNITED STATES OF AMERICA,                       Case No. 96-cr-00146-MMC-1
                                                        Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  9
                                                                                         MOTION FOR CLARIFICATION AND
                                                   v.                                    FOR CERTIFICATION
                                  10

                                  11     JON ZAVALIDROGA,                                Re: Dkt. No. 267
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           By order filed September 22, 2017, the Court denied defendant Jon Zavalidroga's

                                  15   petition for a writ of coram nobis. Thereafter, defendant, on seven occasions, filed a

                                  16   motion seeking reconsideration of the denial of said petition.1 The Court denied each of

                                  17   the motions for reconsideration, the seventh such motion having been denied on July 3,

                                  18   2019.

                                  19           The Court is now in receipt of defendant's Motion, filed July 15, 2019, "for the

                                  20   District Court to Clarify its July 3, 2019 Order." The Court finds no clarification is

                                  21   necessary. Moreover, the instant motion, despite its title, is in actuality an eighth motion

                                  22   for reconsideration of the order denying defendant's petition for a writ of coram nobis,

                                  23   and, as such, is DENIED for the reason defendant has not identified any cognizable basis

                                  24   for reconsideration.

                                  25           Lastly, to the extent the motion includes a request that the Court certify

                                  26
                                               1
                                  27         The motions were filed, respectively, on October 16, 2017, June 15, 2018,
                                       October 9, 2018, November 8, 2018, February 22, 2019, May 3, 2019, and June 24,
                                  28   2019.
                                  1    defendant's notice of appeal from the July 3, 2019 order as taken in good faith,2 the

                                  2    motion is DENIED, there being no showing the appeal has any "arguable merit." See

                                  3    Franklin v. Murphy, 745 F.2d 1221, 1227 (9th Cir. 1984) (explaining "appeal is frivolous

                                  4    where it lacks arguable merit") (internal quotation and citation omitted).

                                  5           IT IS SO ORDERED.

                                  6

                                  7    Dated: July 26, 2019
                                                                                                MAXINE M. CHESNEY
                                  8                                                             United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              2
                                  28              Defendant's notice of appeal was filed July 15, 2019.

                                                                                      2
